Title: To George Washington from David Humphreys, 7 October 1793
From: Humphreys, David
To: Washington, George


          (secret & confidential)
          My dear Sir.Gibralter Octr 7th
            1793.
          By my letters of yesterday & to-day to the Secretary of
            State, you will learn that the Algerines have concluded a Truce with the Portuguese; and
            that the Algerine fleet has gone into the Atlantic. I
            think they would not have passed the Streights with all their force, without having much better Pilots than usual. In dreading the consequences of
            surprize to our vessels, I have taken all the means in my power to avert them, by giving
            the most expeditious & extensive notice to our Countrymen possible.
          
          Conscious as I am, that not a moment has been lost, or exertion withheld on my part, in
            attempting the accomplishment of your wishes; I entreat, in all events, you will be
            persuaded of my perseverance in the same line of conduct. Should every attempt prove abortive (as there is but too much reason to fear) perhaps
            circumstances may occur, which would render it useful to the Public for me to return for
            a short time to America, to communicate or suggest, in an oral manner, what could not
            absolutely be so well done by any other means. In that contingency, you might possibly
            not think it improper to have a discretionary leave of absence lodged for me at
            Lisbon—Of this, however, you will judge & decide according to the superior lights
            with which your situation will furnish you. For myself—I do not certainly mention the
            matter, because I have any desire of returning to America—for I declare most solemnly, I
            have no personal interest or wish on the subject. With sentiments of the sincerest
            affection for all around you, I remain, my dear Sir, Your most faithful friend &
            Hble Servant
          
            D. Humphreys.
          
        